Citation Nr: 0217864
Decision Date: 12/10/02	Archive Date: 02/07/03

Citation Nr: 0217864	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  00-16 564A	)	DATE 
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, variously described.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
July 1944.


FINDINGS OF FACT

1.  The Board entered a decision on October 30, 2002, 
holding that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
back disorder, variously described.

2.  The veteran died on August [redacted], 2002.


CONCLUSION OF LAW

The Board had no jurisdiction on October 30, 2002, to 
decide the issue of whether new and material had been 
submitted to reopen a claim for service connection for a 
back disorder, variously described.  38 U.S.C.A. § 7104(a) 
(West Supp. 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 30, 2002, decision, the Board held that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a back disorder, 
variously described.  On the issue of compensation 
pursuant to 38 U.S.C.A. § 1151 for a right eye disability, 
claimed as secondary to VA care, the Board was going to 
undertake additional development on that issue pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  In a 
separate order, the Board has dismissed the appeal of the 
veteran's claims.

Unfortunately, the veteran died during the pendency of the 
appeal, but the Board did not learn of his death until 
November 18, 2002, nineteen days after the decision of the 
Board on October 30, 2002.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  The veteran's appeal became moot by 
virtue of his death, and the Board, therefore, had no 
jurisdiction to issue the October 30, 2002, decision.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. 
§ 20.1302 (2002). 

This order to vacate the Board's October 30, 2002, 
decision does not, of course, preclude any derivative 
claim that may be brought by a survivor of the veteran. 
38 C.F.R. § 20.1106 (2002).


ORDER

The Board's October 30, 2002, decision holding that that 
new and material evidence had not been submitted to reopen 
a claim for service connection for a back disorder, 
variously described, is vacated.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0215327	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-16 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
variously described.

(The issue of entitlement to compensation for right eye 
disability claimed as secondary to VA care pursuant to 38 
U.S.C.A. § 1151, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1943 to July 
1944.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
specific procedural history will be recounted below as 
required.

During the course of the current appeal, the veteran has 
raised other issues, some of which have been decided by the 
RO.  However, none are part of the current appeal.

The Board is undertaking additional notice development on a 
claim of compensation for right eye disability claimed as 
secondary to VA care pursuant to 38 U.S.C.A. § 1151 pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.) 
After reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied in a 
1944 RO decision on the bases that a back disorder preexisted 
service and that there was no aggravation thereof in service 
including by superimposed back trauma; that decision became 
final absent a timely appeal.

2.  Numerous subsequent final RO decisions since 1944 held 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a back 
disorder on any theory including that there was no nexus 
established between any current back disorder and back 
disability of inservice incurrence or aggravation. 

3.  A petition to reopen the claim for service connection for 
a back disorder was most recently denied in a final November 
1994 Board decision.

4.  The evidence received since the November 1994 Board 
decision is cumulative or redundant, is neither new nor 
material, does not bear directly and substantially upon this 
issue and, when considered alone or together with all of the 
evidence, both old and new, need not be considered to fairly 
decide the claim.



CONCLUSION OF LAW

The evidence received since the final November 1994 Board 
decision as to the issue of service connection for a back 
disorder is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural and Factual Background

In August 1944, the Veterans Administration (now VA) RO of 
jurisdiction denied service connection for traumatic 
spondylolisthesis.  The veteran was notified of that decision 
the same month and did not submit a notice of disagreement 
within one year from the date of notification.  

The evidence of record at the time of the August 1944 rating 
decision consisted of the original copies of service medical 
records.  

In pertinent part, those records show that the veteran was 
hospitalized in February 1944 for unrelated complaints.  At 
admission, he reported that he had had low back pain since he 
had injured his back when he fell 8-10 feet to the ground 
from a tractor on July 19, 1939.  He said that he had been 
unconscious for 2 hours and had had low back pain ever since.

On examination, there was pain in the lumbosacral region when 
the back was flexed, extended or laterally flexed.  There was 
no swelling.  No deformities were noted.  The pertinent 
preliminary impression was "back injury, old".  

The veteran was referred for an orthopedic consultation.  
Examination showed pain localized in the lumbosacral region, 
slight loss of normal lumbar lordosis, forward flexion of 12 
inches from the floor, and pain in the lumbosacral region 
with normal but painful hyperextension.  Lateral bending and 
torsion was slightly painful.  Straight leg raising was 
positive.  

In preparation for associated X-rays, the veteran again 
reported that he had had a painful back since 1939 when he 
fell of the tractor, was off work for 60 days, and in and out 
of the hospital.  He stated that his back had hurt constantly 
since then; that coughing and sneezing did not seem to 
aggravate the pain; and that he "gave up job in civil life 
because of back pain". 

X-rays showed a defect in the lamina of L5 with no forward 
slippage.  The initial orthopedic diagnosis was 
prespondylolisthesis.  The pertinent final diagnosis was 
spondylolisthesis resulting from a fall prior to service.  

At no time during the numerous reported histories did the 
veteran mention any injury of his back except for in 
relationship to the purported tractor fall prior to service.  
He was scheduled for a disposition board for his back, a 
disability which was said to have preexisted service, but 
before the board could be effectuated, he had to be 
rehospitalized because of pneumonia.  The report of that 
second hospitalization also does not contain any mention of a 
back injury during service.  

A disposition board concluded that the veteran had 
"spondylolisthesis, lumbar 5 and 1st sacral, chronic, severe, 
accident incurred when patient fell 10 feet off a tractor in 
civilian life" (before service).  The report of the 
proceedings does not show any indication of an injury in 
service nor that there was any inservice increase or change 
in back pathology.  Until he could be discharged, the veteran 
was placed on a limited profile from significant parts of his 
basic training exercises.

The rating action in August 1944 denied his claim for service 
connection for spondylolisthesis, traumatic on the basis that 
it had existed prior to induction and had not been aggravated 
in service.  The veteran was notified of that decision.

The veteran submitted numerous lay affidavits dated in 1945 
from former employers and friends to the effect that he had 
experienced back problems since service and was not the same 
and could not do the same hard work that he had done prior to 
entrance.  A March 1945 letter from a former employer 
indicated that since his discharge from service, the 
veteran's back weakness and hernia precluded strenuous work.  

EC, M.D., in a March 1945 report noted that the veteran 
reported having had a back ache since January 1944.  
Pertinent physical findings were limited to pain over the 
lumbosacral area.  Diagnoses included possible 
spondylolisthesis versus sacroiliac strain.  

On a May 1945 VA examination report, the veteran was reported 
as having confirmed his 1939 preservice back injury but said 
that it had not bothered him at entrance into service.  
Examination revealed normal range of motion of the lower 
trunk; the diagnoses included spondylolisthesis, not found.  

A private physician, WJR, M.D., reported in July 1945, that 
the veteran had a history of low back pain of several months' 
duration.  Examination showed back pain and tenderness in the 
lumbosacral region.  The diagnosis was "possible old 
lumbosacral strain".  

In a September 1950 statement, FJE, M.D., reported that he 
had seen the veteran intermittently since March 1947 for 
various disorders, including pain in the lumbar region of his 
back, radiating down the lower extremities, primarily on the 
right.  Dr. E diagnosed intervertebral disc syndrome.

The veteran filed a claim to reopen in December 1974.

The veteran thereafter submitted a statement from a private 
physician, dated in January 1975, reporting that he had seen 
him for acute, severe, traumatic lumbosacral strain after a 
fall and injuries in 1959 and 1961.  The physician indicated 
that insurance claims files had been submitted to Bankers 
Life Insurance Company in those years. 

During a March 1975 VA examination, the veteran reiterated 
that he had fully recovered from the preservice injury.  He 
stated that during service, he sustained an injury to his 
lower back in 1944 while performing calisthenics, when a 
corporal pushed him down.  X-rays of the spine revealed very 
minimal degenerative changes.  The pertinent diagnosis was 
osteoarthritis of the lumbosacral spine with history of 
chronic lumbosacral strain and limitation of motion.

In a rating action in May 1975, the RO held that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for a back disorder and he was 
so informed.

In an April 1976 affidavit, GWL reported that he had been 
hospitalized with the veteran in service while the veteran 
was recuperating from a back injury; he recalled that the 
veteran had told him that he had been pushed over by a 
corporal while doing calisthenics.  He recalled that the 
incident had happened because the veteran had had a previous 
back injury, and as a result, could not bend down and touch 
his toes, at which point the corporal had reportedly pushed 
him down.  The affiant said that the back problems had caused 
the veteran a lot of pain since then and had precluded his 
holding down several good jobs.

DJW, M.D., reported in April 1976 that he had been treating 
the veteran since February 1974 and had made tentative 
diagnoses of osteoporosis and osteoarthritis of the lumbar 
spine.  

In June 1980, the veteran filed another document endeavoring 
to reopen his claim for back disability.

Thereafter, the veteran submitted two lay statements, dated 
in March 1980, to the effect that he had a severe back 
disorder.

In February 1980, Dr. JLC, a chiropractor, reported that he 
had examined the veteran on an unspecified date.  The 
veteran's complaints were neck pain with concurrent 
suboccipital headaches and low back pain.  The reported date 
of injury was 1944 during training while in service.  An 
injury in July 1939, when the veteran fell off a RD8 
caterpillar tractor was also recorded.  Dr. C said that the 
veteran appeared to be suffering from multiple complaints and 
"articular disrelationships of the spine in the cervical and 
lumbosacral spine due to an accidental injury in 1944".  

In August 1987, the veteran provided a lengthy statement in 
behalf of his reopened claim.  The RO informed him that new 
and material evidence had not been submitted in that regard.

The veteran submitted a copy of an insurance questionnaire 
that he had filled out in 1980 relating to the 1939 fall from 
a tractor; he also alleged that he had an incident in service 
when he was shoved and broke his back. 

When asked for additional clinical evidence, the veteran 
reported that he had submitted the treatment reports of 
record.  

The veteran then submitted another November 1987 statement 
from the chiropractor, Dr. C, who indicated that he had 
reviewed VA X-rays and saw degenerative changes; he said that 
X-rays showed a possibility of a facet fracture in the 
lumbosacral spine, but did not relate that to any injury in 
service.  

Based on the above evidence, a rating action by the RO in 
January 1988 noted that service connection had been 
previously denied for traumatic spondylolisthesis which had 
incurred prior to service; and service connection had also 
been denied for osteoarthritis of the lumbosacral spine; and 
that new and material evidence had not been submitted to 
reopen the claim for service connection for any back 
disorder.  The veteran was notified of that decision and did 
not file an appeal within a year.

VA outpatient records show various complaints including 
relating to his back.  On VA hospitalization for other 
unrelated problems in January 1989, history of low back 
strain, possible fracture of the lumbar spine, was noted.

On VA examination in October 1990, the veteran reported that 
he had broken his back during routine exercises and training 
in service in about March 1944, and that he had had a bad 
back since then.

On VA outpatient records and hospitalization report for 
April, May and June 1991, a history of low back strain was 
recorded but no treatment was shown to have been rendered for 
such a disability.

The veteran provided testimony at a hearing at the RO in July 
1991; a transcript is of record.  Although the hearing was 
stated to be with regard to other issues, the veteran 
provided testimony with regard to his claimed back problems.  
Tr., 8-10.

In a rating action in October 1991, the RO held that new and 
material evidence had not been submitted to reopen the 
veteran's previously denied claim for service connection for 
a back disorder.

In June 1992, the veteran and his spouse provided testimony 
at another hearing before a Hearing Officer at the RO; a 
transcript is of record.  The veteran again recounted the 
circumstances of his injury and testified that he had been 
told during service, while he was hospitalized following the 
injury, that his back had been broken.  Tr. at 5.  

The veteran submitted copies of numerous prior clinical 
reports cited above and already of record.

In October 1992, the Hearing Officer held that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a back disorder. 

The veteran submitted numerous statements of his 
recollections and detailing the circumstances of his injury 
during service.

The matter initially came before the Board of Veterans' 
Appeals (the Board) on appeal from the October 1991 rating 
decision.  

In a decision in November 1994, the Board held, in pertinent 
part, that new and material evidence had not been submitted 
and denied the claim.  

The veteran filed an appeal with the United State Courts of 
Veterans Appeals (the Court) on other issues addressed by the 
1994 Board decision, but as specifically noted in the Court's 
decision, held that he had abandoned his claim regarding 
service connection for a low back disorder.  See Park v. 
Brown, (No. 95-106, U.S. Vet. App., Jan 30, 1996).

In November 1995, the veteran's then representative, a 
private attorney, filed a document on his behalf to reopen 
his claim for service connection for a low back disorder.  
Attached thereto was a lengthy discussion prepared by the 
veteran asserting his disagreement with the prior denials.  

The RO corresponded with the veteran's representative and 
stated that given the history of his claim, the 
communications that had been submitted, and the fact that the 
Board had affirmed the RO's prior denial, that if the veteran 
was arguing that there was clear and unmistakable error in 
the Board decision, a motion for reconsideration should be 
filed with the Board.  

In March 1996, the veteran's representative filed a Motion to 
Reconsider the prior Board decision.  

The Motion was denied by the Board's Vice Chairman in a 
letter to the veteran and his representative in March 1996.  
The letter stated, in part, that the motion did not 
demonstrate that the Board decision contained obvious error; 
that the decision contained findings of fact which had a 
plausible basis in the record, was consistent with the 
available evidence and applicable statutory and regulatory 
provisions, and contained clearly stated reasons and bases 
for the decision.  The veteran and his representative were 
informed that any additional evidence that might be obtained 
could be submitted to the RO in support of a new or reopened 
claim.

In July 1998, the veteran submitted a statement to the effect 
that he wanted a local hearing to present testimony to 
include the issue of service connection for his back.  In 
September 1998, he submitted a document in which he "withdrew 
his request for a hearing in lieu of examination".

In February 1999, the veteran submitted another document 
requesting a local hearing to present testimony to support 
his claim for a fractured back.  

The veteran subsequently submitted a duplicate copy of a 
statement from Dr. JLC, dated in November 1987, relating to 
X-rays taken by VA in 1987 and showing evidence of L4-L5 
facet fracture which was felt to constitute the reason for 
his complaints of severe back pain as expressed by the 
veteran.  

The veteran also submitted a duplicate copy of a disability 
discharge document from service dated in July 1944 which 
cited severe back pain.

The veteran also submitted another copy of the report of VA 
orthopedic examination in March 1975 when he was noted to 
have a history of injury in 1938 when he fell from a tractor 
prior to service.  The veteran had reported that he had fully 
recovered from that incident.  After he went into service, he 
reported that he had reinjured his back while doing 
calisthenics and a corporal pushed him down.  It was noted 
that he had been treated for some weeks and eventually 
received a disability discharge.  Diagnosis was lumbosacral 
spine, osteoarthritis and history of chronic lumbosacral 
strain with limitation of motion, symptomatic, chronic.

A rating action by the RO in November 1999 denied the claim 
on the basis that new and material evidence had not been 
submitted to reopened his claim for service connection for a 
back injury or disability.  It specifically noted that the 
documents received, identified above, were all duplicates of 
evidence that was of record at the time that the case had 
been previously reviewed and denied.

The veteran sent in additional copies of service medical 
records relating to his inservice back complaints, all of 
which had been previously of record.  He also sent voluminous 
hand written accounts of his version of the incidents and 
complaints, all of which repeated what he had stated before.

In a Statement of the Case (SOC) issued by the RO in June 
1999, it was noted that new and material evidence had not 
been submitted.  The RO specifically cited the 1944 RO 
decision which had become final absent a timely appeal; and 
that the claim had not thereafter been reopened.

The veteran subsequently canceled his scheduled personal 
hearing.

In subsequent correspondence, the veteran indicated that he 
wished to pursue the reopening of his claim for service 
connection for his back disorder.  

In response, the RO has explained in considerable detail the 
requirements for a claim and to reopen a previously denied 
claim, the obligations on the part of the veteran and/or VA 
to obtain records, etc.  

The veteran has not submitted additional evidence with regard 
his back claim.  Recent VA examination and treatment records 
relate to other complaints but do not specifically relate to 
care for his back.


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 
However, once the claim is reopened, the presumption that it 
is credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

In many of the previous and present considerations of his 
claim, the veteran has and continues to assert that his back 
disorder is the result of an injury received during service.  
On occasion he has denied ever having had a preservice back 
injury, notwithstanding the repeated references to such an 
injury, and the details thereof, which are documented in 
voluminous clinical records during and since service.  

Alternatively, the veteran reports that he had recovered from 
a preservice injury prior to entering service, but that he 
was unable to return to his preservice occupation after the 
back injury on active duty.  On the contrary, the documented 
contemporaneous record shows that he was unable to return to 
civilian work after the preservice injury, and that there was 
no injury in service but rather complaints of continuing pre-
service back pain, and a determination by the service to 
release him immediately after his relatively brief period of 
time in service.

The veteran now also states that he was told during service 
that his back had been broken.  There is nothing in service 
records to support that allegation.  But even if he was told 
that his back was broken, there is no evidence that such a 
"break" was the result of anything that happened in service, 
and in fact, there is no independent evidence that the injury 
prior to service was a fracture.  The first reference to 
possible fracture was some years after service when a 
chiropractor suggested that there was a sign of vertebral 
facet fracture, a phenomenon which has not been positively 
confirmed since.  In any event, there is no collateral 
support for finding that regardless of whether the veteran 
had a back fracture prior to service, any back fracture or 
even other back trauma of significance happened in service.  

Neither is there clinical evidence that any preservice back 
disability reflected any permanent increase in or as a result 
of service.  This was noted in numerous RO decisions 
subsequent to the initial 1944 decision.  In this regard, 
there are volumes of post-service clinical documentation of 
ongoing back problems.  There is no doubt that the veteran 
has had decades of low back pain.  Nonetheless, there is no 
evidence which sustains his contention that this is a result 
of service rather than a continuation, without acceleration 
or significant alteration or deterioration of the preservice 
complaints as a result of anything that happened in service.

The Board has again reviewed the veteran's strongly felt 
assertions, and recognizes that he has a robust belief in his 
opinions.  However, as noted in the prior Board decision, the 
veteran's statements do not constitute new evidence.  These 
arguments were considered in the numerous prior RO decisions 
and the Board decision in November 1994, and it was decided 
that they were neither credible nor convincing.  Not only are 
these statements duplicative of what the veteran has said for 
years, but they are completely at variance with 
contemporaneously recorded medical records.  

To reiterate the tenets of Hodge, op. cit., new evidence is 
considered to be material where such evidence provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its decision.  It need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  The additional 
evidence submitted by the veteran does not approach that 
standard.

Similarly, his submission of voluminous copies of service and 
post-service clinical data relating to a back disability is 
neither new or material to the issues at hand; all of this 
evidence is cumulative and has been considered on one, or in 
some cases, many prior occasions, the most recent of which 
was the Board decision in 1994 which held that no new and 
material evidence had therein been submitted on any aspect of 
the possible adjudicative facets of the case.  

Whether considered in light of the original 1944 denial 
decision by the RO or the numerous decisions since then by 
the RO and most recently the Board that new and material 
evidence has not been submitted to reopen the claim, the 
evidence presented since the last final decision is not new 
and material so as to reopen the claim.  A preponderance of 
the evidence is against the claim, and the claim is denied.  
Gilbert v. Derwinski, op. cit. 






ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a back 
disorder; the appeal is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


 

